Name: Council Regulation (EEC) No 3313/81 of 17 November 1981 amending Regulations (EEC) No 1544/69, (EEC) No 2780/78 and (EEC) No 3060/78 on the tariff treatment applicable to goods contained in travellers' personal luggage or sent in small consignments to private individuals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 81 Official Journal of the European Communities No L 334/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3313/81 of 17 November 1981 amending Regulations (EEC) No 1544/69 , (EEC) No 2780/78 and (EEC) No 3060/78 on the tariff treatment applicable to goods contained in travellers' personal luggage or sent in small consignments to private individuals THE COUNCIL OF THE EUROPEAN COMMUNITIES , whereas Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replacement of the European unit of account by the ECU in Commu ­ nity legal instruments (7) must be taken into account, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1544/69 is hereby amended as follows :  in the first subparagraph of Article 1 ( 1 ) and in Article 1 (3) '40 European units of account' shall be replaced by '45 ECU',  in Article 1 (2), '20 European units of account' shall be replaced by '23 ECU',  in Article 8 (2), '40 and 20 European units of account' shall be replaced by '45 and 23 ECU'. Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas the Regulations listed hereafter lay down the amounts obtaining in the context of the tariff treat ­ ment applicable to goods contained in travellers' personal luggage or sent in small consignments to private individuals :  Council Regulation (EEC) No 1544/69 of 23 July 1969 on the tariff applicable to goods contained in travellers ' personal luggage (3 ), as amended by Regulation (EEC) No 2780/78 , referred to below, and Regulation (EEC) No 3061 /78 (4 ),  Council Regulation (EEC) No 2780/78 of 27 November 1978 amending Regulation (EEC) No 950/68 as regards the preliminary provisions of the Common Customs Tariff (5 ),  Council Regulation (EEC) No 3060/78 of 19 December 1978 providing exemption from import duties for goods in small consignments of a non ­ commercial character from third countries ( 6 ) ; Whereas the amounts in question were laid down in 1978 and it appears advisable to increase them ; Article 2 In Article 1 (B) ( 1 ), (5) and (6) of Regulation (EEC) No 2780/78 , ' 100 European units of account' shall be replaced by ' 115 ECU'. Article 3 In Article 1 (2) (a) and Article 4 ( 1 ) and (2) of Regula ­ tion (EEC) No 3060/78 , '30 European units of account' shall be replaced by ' 35 ECU'. Article 4 This Regulation shall enter into force on 1 January 1982. (') OJ No C 144, 15 . 6 . 1981 , p . 76 . ( 2 ) OJ No C 138 , 9 . 6 . 1981 , p . 20 . (3 ) OJ No L 191 , 5 . 8 . 1969 , p . 1 . ( 4 ) OJ No L 366 , 28 . 12 . 1978 , p . 3 . ( 5 ) OJ No L 333 , 30 . 11 . 1978 , p . 7 . (*) OJ No L 366, 28 . 12 . 1978 , p . 1 . ( 7 ) OJ No L 345 , 20 . 12 . 1980 , p . 1 . No L 334/2 Official Journal of the European Communities 21 . 11 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1981 . For the Council The President G. HOWE